Exhibit ROOMLINX, INC. SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this “Agreement”) is made as of July 31, 2008 by and among RoomLinX, Inc., a Nevadacorporation (the “Company”), and the investors signatory hereto. In consideration of the mutual covenants and agreements set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto agree as follows: 1.
